Exhibit 10.9

LOGO [g210918g75y58.jpg]

The following is the form of Invention, Non-Disclosure, Non-Competition and
Non-Solicitation Agreement entered into by new and existing employees of The
First Marblehead Corporation (“FMD”) and its subsidiary, Tuition Management
Systems LLC (“TMS”). There are variations in the provisions of this agreement
based upon an employee’s position at FMD or TMS, as applicable; accordingly,
those differences have been identified in brackets and referenced in the
accompanying footnotes.

INVENTION, NON-DISCLOSURE, [NON-COMPETITION]1 AND NON-SOLICITATION AGREEMENT

This Agreement is made this              day of                 , 2011 between
The First Marblehead Corporation, a Delaware corporation (hereinafter referred
to collectively with its direct and indirect subsidiaries and affiliates as the
“Company”), and                                         
                                                  (the “Employee”). [For the
avoidance of doubt, references to the Company in this Agreement include FM
Systems LLC (d/b/a Tuition Management Systems LLC), except where the context
otherwise requires.]2

In consideration of the [initial and]3 continued employment of the Employee by
the Company, and [consideration to be received by Employee]4, the receipt and
sufficiency of which is hereby acknowledged by the Employee, the Company and the
Employee agree as follows:

 

1. Confidential Information

 

a) The Employee agrees that his or her employment with the Company has created a
relationship of trust and confidence between the Employee and the Company, and
the protection of the Company’s proprietary and Confidential Information (as
defined in Section 1(b) below) and its goodwill is critical to the Company’s
survival and success. The Employee further represents and agrees that he/she
(i) has held and will hold all Confidential Information in strict trust and
confidence, and (ii) has not disclosed or used, and will not disclose or use at
any time, any Confidential Information without the prior written consent of an
authorized officer of the Company, except to the extent necessary in the
ordinary course of performing his/her duties as an employee of the Company and
solely in furtherance of the interests of the Company.

 

b) For purposes of this Agreement, the term “Confidential Information” means all
information, knowledge or data, in any form or media, belonging or relating to
the Company (including securitization trusts) or former or current clients of
the Company, which is of value to the Company and the disclosure of which could
result in competitive or other disadvantage to the Company. Confidential
Information is and shall be the exclusive property of the Company and includes,
but is not limited to: (i) the Company’s documents, records, communications,
reports, forecasts, projections, product and service specifications, statistical
models, formulae and

 

1  Applicable exclusively to agreements entered into by non-staff level
employees of FMD and TMS.

2  Applicable exclusively to agreements entered into by new and existing
employees of TMS.

3  Applicable exclusively to agreements entered into by new employees of FMD and
TMS.

4  Provision reflects consideration specific to each employee’s individual
agreement with FMD.

 

- 1 -



--------------------------------------------------------------------------------

  algorithms, tools, designs, pricing methods and policies, processes, methods
of operation, techniques, arrangements, procedures, current and planned
distribution methods and processes, strategic initiatives, business
opportunities and strategies, creative plans and strategies, personnel
information, policies, trade secrets, ideas, concepts, know-how, intangible
rights, inventions, research and development, source code, systems,
architecture, computer programs and database technologies; (ii) information
belonging or relating to the Company’s former or current customers, clients,
service providers, consultants and other business relations, including the
existence or status of, and any non-public information concerning, discussions
between the Company and former, current, or prospective clients; (iii) the
Company’s non-public business, operational or financial results, including the
performance of any loan portfolio facilitated by the Company, product
development initiatives, expansion plans and revenue and expense information;
and (iv) information belonging or relating to any third party. In addition, the
term Confidential Information includes any notes, analyses, compilations,
abstracts, studies, interpretations, memoranda or other documents that contain,
reflect or are based upon, in whole or in part, any Confidential Information,
whether created by the Employee or others. Confidential Information includes
information developed by the Employee in the course of his/her employment with
the Company, as well as other information to which the Employee has or will have
access during the period of his/her employment with the Company, including the
confidential information of others with whom the Company has a business
relationship. The absence of any marking or statement that any particular
information is Confidential Information will not affect its status as
Confidential Information.

 

c) Confidential Information will not include information which is or becomes
generally known to the public through no fault of any person. In addition,
nothing in this Agreement is intended to or shall preclude the Employee from
providing truthful testimony or providing truthful information in response to a
valid subpoena, court order or request of any federal, state or local authority,
quasi-regulatory or self-governing authority, provided, to the extent permitted
by law, the Employee has provided to the Company as much advance notice as
practicable of any such compelled disclosure. The Employee further agrees to
cooperate with the Company, at the Company’s cost, to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information by such governing authority.

 

d) The Employee agrees that all materials, in any form or media, that contain,
reflect or are based upon, in whole or in part, Confidential Information,
whether created by the Employee or others, which have or will come into his/her
custody or possession, are and will be the exclusive property of the Company to
be used by the Employee only in the performance of his/her duties for the
Company. All such tangible and intangible materials, and all copies, abstracts,
compilations or reproductions thereof, and all property and equipment of the
Company in the custody or possession of the Employee will be left intact by the
Employee and delivered to the Company, upon the earlier of (i) a request by the
Company or (ii) termination of his/her employment, whether voluntary or
involuntary. After such delivery, the Employee will not retain any such tangible
or intangible materials, or copies, abstracts, compilations or reproductions
thereof, or any such property. For the avoidance of doubt, in connection with
the voluntary or involuntary termination of his/her employment, the Employee
agrees to leave intact all such tangible and intangible materials, including
electronic documents of the Company, except in accordance with the Company’s
document retention policies.

 

- 2 -



--------------------------------------------------------------------------------

e) The Employee agrees that his/her obligations not to disclose or use
Confidential Information as set forth in Sections 1(a) and (d) above, and
his/her obligations to return and leave intact tangible and intangible materials
as set forth in Section 1(d) above, also extends to such types of information,
materials and tangible property of former or current clients or customers of the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Employee.

 

2. Developments

 

a) All Developments (as defined below) that are made, conceived, reduced to
practice, created, written, designed or developed by the Employee or under
his/her direction or jointly with others, whether or not during normal working
hours or on the premises of the Company, (i) during the period of the Employee’s
employment with the Company if related to the business or research and
development conducted or planned to be conducted by the Company and (ii) after
the period of the Employee’s employment with the Company if resulting or
directly derived from Confidential Information, will be the sole property of the
Company. For purposes of this Agreement, the term “Developments” means any
inventions, discoveries, computer programs, source code, data, technology,
designs, statistical models, formulae and algorithms, tools, innovations,
improvements, methods, techniques, developments and works of authorship, whether
or not patentable and whether or not copyrightable.

 

b) The Employee will make full and prompt disclosure to the Company of all
Developments and will maintain adequate and current written records (in the form
of notes, memoranda and as may otherwise be specified by the Company) to
document the conception and/or first actual reduction to practice of any
Development. The Employee will not disclose any Development to any third party
without the express written permission of an authorized officer of the Company,
and all Developments will be treated by the Employee as Confidential
Information. Such written records will be available to and remain the sole
property of the Company at all times.

 

c) The Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all of his/her right, title and
interest in and to all Developments and all related patents, copyrights,
trademarks, trade names, and other industrial and intellectual property rights,
and all applications therefor, in the United States and elsewhere. However, this
Section 2(c) will not apply to Developments which do not relate to the business
or research and development conducted or planned to be conducted by the Company
at the time such Development is created, made, conceived or reduced to practice
and which are made and conceived by the Employee not during normal working
hours, not on the Company’s premises and not using the Company’s tools, devices,
equipment or Confidential Information. The Employee understands that, to the
extent this Agreement will be construed in accordance with the laws of any state
which precludes a requirement in an employee agreement to assign certain classes
of inventions made by an employee, this Section 2(c) will be interpreted not to
apply to any invention which a court rules and/or the Company agrees falls
within such classes.

 

- 3 -



--------------------------------------------------------------------------------

d) The Employee agrees to cooperate fully with the Company, both during and
after his/her employment with the Company, with respect to the procurement,
maintenance and enforcement of patents, copyrights, trademarks, trade names and
other industrial and intellectual property rights (both in the United States and
foreign countries) relating to Developments. The Employee hereby appoints any
officer of the Company as the Employee’s duly authorized attorney to execute,
file, prosecute and protect any Development and related patent, copyright,
trademark, trade name and other industrial and intellectual property right, and
applications therefor, before any government agency, court or authority. Upon
the request of the Company, the Employee will execute such further assignments,
documents and other instruments as may be necessary, desirable or appropriate to
fully and completely assign all Developments to the Company and assist the
Company in applying for, obtaining and enforcing patents, copyrights or other
rights in the United States and in any foreign jurisdiction with respect to any
Development. The Employee also hereby waives all claims to moral rights in any
Developments.

 

e) The Employee acknowledges that the Company from time to time may have
agreements with other persons or with the United States Government, or agencies
thereof, which impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. The Employee agrees to be bound by all such
obligations and restrictions which are made known to the Employee and to take
all action necessary to discharge the obligations of the Company under such
agreements.

 

3. Other Agreements

 

a) The Employee agrees to devote his/her best efforts to the services of the
Company in such capacity as the Company from time to time shall direct and
agrees to comply with the Company’s rules, policies, and practices at all times.

 

b) The Employee hereby represents that, except as the Employee has disclosed in
writing to the Company, the Employee is not bound by the terms of any agreement
with any previous employer or other party to refrain from using or disclosing
any trade secret or confidential or proprietary information in the course of
his/her employment with the Company, to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party or to
refrain from soliciting employees, customers or suppliers of such previous
employer or other party. The Employee further represents that his/her
performance of all the terms of this Agreement and the performance of his/her
duties as an employee of the Company do not and will not breach any agreement
with any prior employer or other party to which the Employee is a party
(including without limitation any nondisclosure or non-competition agreement),
and that the Employee will not disclose to the Company or induce the Company to
use any confidential or proprietary information or material belonging to any
previous employer or other third party.

 

c) The Employee agrees that for a period of one year after the termination or
cessation of his/her employment for any reason, whether voluntary or
involuntary, the Employee will inform his/her potential or actual future
employers of his/her obligations under this Agreement, including Sections 1 and
4.

 

d) The Employee specifically authorizes the Company to notify any subsequent
employers or prospective employers of the Employee of the restrictions on the
Employee contained in this Agreement and of any concerns the Company may have
about actual or possible conduct by the Employee that may be in breach of this
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

e)

[In the event that the Employee believes that employment otherwise in violation
of this Agreement would not harm the Company’s legitimate business interests,
the Employee may request the Company to waive certain of the restrictions
contained in this Agreement. Any such request shall be made in writing to the
Company’s Managing Director, Human Resources and shall identify the business
with which the Employee seeks to associate and describe the duties that the
Employee seeks to perform. The Company has the sole discretion whether to grant
such a waiver, and no waiver of any restrictions under this Agreement shall be
effective unless in writing and signed by the Managing Director, Human Resources
of the Company.]5

 

{4. Non-Competition and Non-Solicitation

While the Employee is employed by the Company and for a period of one year after
the termination or cessation of such employment for any reason, whether
voluntary or involuntary, the Employee will not directly or indirectly:

 

a)

engage or assist others in engaging in any business or enterprise [in the United
States]6 [in any state in which the Employee has performed any services for the
Company at any time during his or her employment]7 (whether as owner, partner,
joint venturer, officer, director, employee, consultant, contractor, investor,
lender or otherwise, except as the holder of not more than 1% of the outstanding
stock of a publicly-held company) that competes or intends to compete in any way
with the department, division or unit of the Company (i) for which the Employee
worked, (ii) for which the Employee performed services, or (iii) about which the
Employee had access to Confidential Information in the course of his/her
employment with the Company;

 

b) on his/her own behalf or on behalf of any third person or entity, and whether
through his/her own efforts or by assisting any other person or entity
(including, any person employed by or associated with any entity with whom the
Employee becomes employed or associated) (i) participate in the solicitation for
employment, attempt to hire or hiring of any person or entity employed or
otherwise retained or engaged by the Company, (ii) hire, employ or engage any
person or entity employed or otherwise retained or engaged by the Company or
(iii) encourage or induce any person employed or otherwise retained or engaged
by the Company to terminate his/her employment, consultancy or other
relationship with the Company; provided, that this Section 4(b) will not apply
to the solicitation, hiring or engagement of any person or entity whose
employment or engagement with the Company has been terminated for a period of
six months or longer; and

 

c) on his/her own behalf or on behalf of any third person or entity, and whether
through his/her own efforts or by assisting any other person or entity
(including, any person employed by or associated with any entity with whom the
Employee becomes employed or associated), induce or attempt to induce
(including, without limitation, by soliciting business from or performing
services for) any customer, client, supplier, consultant, licensee or business
relation of the Company (i) to cease doing business with the Company, (ii) to
reduce the level of business he/she/it performs with the Company, or (iii) to
divert marketing or other resources away from the Company.

 

5 

Applicable exclusively to agreements entered into by non-staff level employees
of FMD and TMS.

6 

Applicable exclusively to agreements entered into by non-staff, non-Sales
department employees of FMD and TMS.

7 

Applicable exclusively to agreements entered into by non-staff, Sales department
employees of FMD and TMS.

 

- 5 -



--------------------------------------------------------------------------------

In addition, for a period of one year after the termination or cessation of the
Employee’s employment with the Company for any reason, whether voluntary or
involuntary, the Employee will not directly or indirectly solicit or accept any
financial services-related business (other than personal or household financial
services) from (i) any person or entity that was a client or customer of the
Company at the date of any cessation or termination of the Employee’s
employment, if the Employee was introduced to or interacted with such client or
customer regarding the Company’s business or (ii) any person or entity that was
a prospect of the Company at any time during the 12 months immediately prior to
the date of any cessation or termination of the Employee’s employment, if the
Employee directly solicited such prospect or if the Employee directly or
indirectly, in whole or in part, supervised or participated in solicitation
activities related to such prospect.} 8

 

[4. Non-Solicitation

While the Employee is employed by the Company and for a period of one year after
the termination or cessation of such employment for any reason, whether
voluntary or involuntary, the Employee will not directly or indirectly, on
his/her own behalf or on behalf of any third person or entity, and whether
through his/her own efforts or by assisting any other person or entity
(including any person employed by or associated with any entity with whom the
Employee becomes employed or associated): (a) participate in the solicitation
for employment, attempt to hire or hiring of any person or entity employed or
otherwise retained or engaged by the Company, (b) hire, employ or engage any
person or entity employed or otherwise retained or engaged by the Company or
(c) encourage or induce any person employed or otherwise retained or engaged by
the Company to terminate his/her employment, consultancy or other relationship
with the Company; provided, that this Section 4 will not apply to the
solicitation, hiring or engagement of any person or entity whose employment or
engagement with the Company has been terminated for a period of six months or
longer.] 9

 

5. No Employment Contract

The Employee understands that this Agreement does not constitute a contract of
employment and does not alter the at-will nature of the Employee’s employment
with the Company or otherwise imply that his/her employment will continue for
any period of time. The Employee understands that both the Employee and the
Company may end the employment relationship at any time and for any reason.

 

6. Miscellaneous

 

a) The invalidity or unenforceability of any provision of this Agreement will
not affect the validity or enforceability of any other provision of this
Agreement.

 

b) If the Employee violates the provisions of Section 4, the Employee will
continue to be bound by the restrictions set forth in Section 4 until a period
of one year has expired without any violation of such provisions.

 

8 

Applicable exclusively to agreements entered into by non-staff level employees
of FMD and TMS.

9 

Applicable exclusively to agreements entered into by staff level employees of
FMD and TMS.

 

- 6 -



--------------------------------------------------------------------------------

c)

If any restriction set forth in Section 4 is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities [or in too broad a geographic
area]10, it will be interpreted to extend only over the maximum period of time,
range of activities [or geographic area]11 as to which it may be enforceable.

 

d) This Agreement supersedes all prior agreements, written or oral, between the
Employee and the Company relating to the subject matter of this Agreement. This
Agreement may not be modified, changed or discharged in whole or in part, except
by an agreement in writing signed by the Employee and the Company. The Employee
agrees that any change or changes in his/her duties, authority, salary or
compensation after the signing of this Agreement will not affect the validity or
scope of this Agreement.

 

e) This Agreement will be binding upon the Employee’s heirs, executors and
administrators and will inure to the benefit of the Company and its successors
and assigns.

 

f) No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

g) The Employee agrees that the obligations and restrictions contained in this
Agreement, including the covenants contained in Sections 1, 2 and 4, are
necessary for the protection of the business and goodwill of the Company and are
considered by the Employee to be reasonable for such purpose. The Employee
agrees that any breach or threatened breach of this Agreement by the Employee is
likely to cause the Company not only financial harm, but substantial and
irrevocable damage which is difficult to measure and for which money damages
alone will not provide an adequate remedy. Therefore, in the event of any such
breach or threatened breach, the Employee agrees that the Company, in addition
to such other remedies which may be available, will be entitled to enforce the
specific performance of the provisions of this Agreement by the Employee and
will have the right to both temporary and permanent injunctive relief (to the
extent permitted by law), without the necessity of proving actual damages or
posting any surety or bond, from a court restraining such a breach or threatened
breach, and the Employee hereby waives the adequacy of a remedy at law as a
defense to such relief. If the Employee breaches any of the covenants set forth
in this Agreement, he/she agrees to pay all reasonable costs (including
attorneys’ fees) incurred by the Company in establishing that breach and in
otherwise enforcing any of the covenants or provisions of this Agreement.

 

h) This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of the Commonwealth of Massachusetts
(without reference to the conflicts of laws provisions thereof). Any action,
suit, or other legal proceeding which is commenced to resolve any matter arising
under or relating to any provision of this Agreement will be commenced only in a
court of the Commonwealth of Massachusetts (or, if appropriate, a federal court
located within Massachusetts), and the Company and the Employee each consents to
the exclusive jurisdiction of such a court. Both the Employee and the Company
waive the right to a trial by jury with respect to any matter arising under or
relating to any provision of this Agreement or otherwise related to the
Employee’s employment with the Company or the termination of the Employee’s
employment with the Company.

 

10 

Applicable exclusively to agreements entered into by non-staff level employees
of FMD and TMS.

11 

Applicable exclusively to agreements entered into by non-staff level employees
of FMD and TMS.

 

- 7 -



--------------------------------------------------------------------------------

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

THE FIRST MARBLEHEAD CORPORATION By:      

Jo-Ann Burnham

Managing Director, Human Resources

 

EMPLOYEE    Name: Date:

 

- 8 -